Citation Nr: 1105201	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  10-01 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a right knee 
injury, status-post total knee replacement (TKR).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1965.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a June 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the benefit sought on appeal.

In August 2010, the Veteran presented testimony in a travel board 
hearing before the undersigned.  A copy of the transcript has 
been associated with the claims folder. 


FINDING OF FACT

The evidence shows that the Veteran incurred residuals of a right 
knee injury, status-post TKR, during active duty.  


CONCLUSION OF LAW

Residuals of a right knee injury, status-post TKR, were incurred 
during active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2010).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b) (2010).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b) (West 2002).

The Veteran contends that he injured his right knee during active 
duty while on an aircraft carrier.  A jet crashed one night while 
attempting to land.  While trying to get the pilot out, the 
Veteran got caught in a tie-down chain and was flipped over.  
When he became aware, he got up and started fighting the fire.  
The Veteran said that afterwards he was put on light duty.  The 
knee would hurt on and off thereafter.  It only sometimes caused 
problems and was difficult to diagnose at the time.  

The Veteran is competent to report physical injuries he underwent 
during service.  Since his contentions are consistent with the 
circumstances of his service, such assertions are deemed to be 
credible.  The Veteran is competent to provide testimony and 
statements concerning factual matters of which he has firsthand 
knowledge (i.e., experiencing or observing leg pain during or 
after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under 
certain circumstances, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran's service treatment records reflect that in April 
1964 he hurt his left femur while on the flight deck pulling a 
hose during an airplane accident.  An X-ray showed a greenstick 
fracture of the femur.  Ice was applied to reduce swelling.  The 
Veteran was discharged to duty the next day.  

February 2009 VA treatment notes reflect that the Veteran was 
scheduled for a total right knee replacement in March 2009 at the 
University of Kansas Medical Center.  

The report of an April 2009 VA examination provided that the 
examiner reviewed the Veteran's claims file.  The examiner set 
forth the Veteran's history of injuring his right knee while 
pulling a pilot from a wreck on an aircraft carrier.  The 
examiner reviewed the Veteran's service treatment records and 
noted that the 1964 treatment note referred to a left femur 
greenstick fracture.  The examiner stated that he assumed that 
the reference in the Veteran's service treatment records to the 
left femur was a clerical error and that the Veteran actually was 
seen for his right leg.  The examiner also commented that the 
diagnosis of greenstick fracture was very questionable since the 
Veteran was returned to full duty the next day.  The report also 
set forth the Veteran's subsequent medical history, including the 
development of degenerative arthritis and a right total knee 
arthroplasty earlier that year, as well as the results of the 
current physical and X-ray examinations.  

The impression was post-operative right total knee arthroplasty.  
The examiner again commented that the Veteran's service treatment 
records referred to a left knee injury.  The examiner stated that 
it must be remembered that this occurred right after a plane had 
crashed on deck and it might be that in the confusion, whoever 
wrote the treatment noted inadvertently wrote left instead of 
right.  The examiner stated that he thought that the benefit of 
the doubt should be given to the Veteran, and stated that it was 
a clerical error.  The examiner expressed the medical opinion 
that one could safely assume that the Veteran's current right 
knee disability was a direct result of the injuries he sustained 
while in the Navy in 1964.  

In light of the foregoing, the Board finds that service 
connection for residuals of a right knee injury, status-post TKR, 
is warranted.


ORDER

Service connection for residuals of a right knee injury, status-
post TKR, is granted.  



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


